         Case 2:18-cv-04182-MSG Document 80 Filed 06/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                  :
IRVIN SAMUEL HARPER,              :
                                  :
     Plaintiff,                   :                   Civil Action No. 18-cv-04182
                                  :
     v.                           :
                                  :
THE CITY OF PHILADELPHIA, et al., :
                                  :
     Defendants.                  :
                                  :

                                 CERTIFICATE OF SERVICE

       I, Jeffrey W. Rubin, hereby certify that on the date indicated I caused the Motion of

Defendant Aimee Della Porta to Dismiss Plaintiff’s Second Amended Complaint (Document 76

on the docket) to be served via first class mail, postage prepaid, upon the following, after the

initial attempted service on May 7, 2021 was returned as undelivered and received by the sender

on June 30, 2021:

                               Smart Communications/PA DOC
                               IRVIN SAMUEL HARPER/NP3252
                               SCI-Phoenix
                               PO Box 33028
                               St Petersburg, Florida 33733


Dated: June 30, 2021                                  /s/Jeffrey W. Rubin
                                                      Jeffrey W. Rubin
